Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REFUSAL
 
Detailed Office Action
Foreign Priority
Acknowledgment is made of Applicant's claim for foreign priority based on WIPO Design Application No. KR3020210001895, filed on 01/13/2021 in the Republic of Korea. The WIPO application  was electronically retrieved by the Office and is in the file wrapper, as required by 35 USC § 119(b).
Reproductions
The following formal matter is noted: 
The lines, numbers and letters are not uniformly thick and well defined, clean, durable and black. The line quality in all reproductions is poor. The lines appear pixelated and jagged. All reproductions must be made by a process which will give them satisfactory reproduction characteristics. 37 CFR 1.84(l). 
Applicants are not required to correct the above-noted formal matter but may wish to do so to place the application in better form. 
Any corrected reproductions submitted in response to this Office action must be compliant with 37 CFR 1.121(d). 
An amended replacement reproduction sheet should include all the reproductions appearing on the immediate prior version of the sheet, even if only one reproduction is amended. The reproduction (or reproduction number) of an amended view should not be labeled as amended. If a reproduction is canceled, that reproduction must be removed from the replacement sheet and the remaining reproductions and their related descriptions must be renumbered, as necessary. 
Additional replacement sheets may be necessary to show the renumbering of the remaining reproductions. If all the reproductions on a sheet are canceled, a replacement sheet is not required. A marked-up copy of the sheet (labeled as "Annotated Sheet") including an annotation showing that all the reproductions on that sheet have been canceled must be presented in the amendment or remarks section that explains the change to the reproductions. 
Each sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by Examiner, Applicant will be notified and informed of any required corrective action in the next Office action. 
Specification
The specification is objected to as follows:
The feature description includes broadening language that is considered indefinite and non-enabled. An amendment to the specification is held in abeyance pending a response to the rejection below. 
The broken line statement is in an improper location as an additional sentence in the feature description paragraph. The broken line statement must follow the reproduction descriptions as a separate statement and come before the claim. MPEP § 1503.02, subsection III. Therefore, for proper form and clarity, the description of the broken line portions of the design must be amended. Examiner suggests: 
-- The broken lines in the reproductions depict portions of the Animal Harness that form no part of the claimed design. --
Claim Rejection – 35 USC § 112
The claim is rejected under 35 USC § 112(a)&(b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. 
Specifically, the claim is indefinite and non-enabled because:
The inclusion of a feature description is noted. However, the patentability of the claim is not based on the specified features such as intended use, material, means of construction, application or preparations, but rather on a comparison of the overall appearance of the design with the prior art. In re Leslie, 547 F.2d 116, 192 USPQ 427 (CCPA 1977). This feature description in the specification is impermissibly broadening and reads:
“…This design relates to a harness which a lead line adjustment device for a companion animal is mounted on the upper part of the harness; in this design, the upper part of the harness is convex by attaching a lead line adjustment device to the upper part of the harness and a cover made of synthetic resin material on it; unlike the existing flat harness, the beauty of the bend is utilized.”
Such language does not particularly point out and distinctly claim the subject matter it suggests. The language describes a concept for a harness/leash combination that does not necessarily match what is shown in the reproductions; as a result, the claim scope cannot be clearly determined. The claim in a design case must be to the single article shown and must not indicate that the claim is to other things besides what is shown. Ex parte Remington, 1905 C.D. 28; 1140 O.G. 761 (1905). Moreover, descriptions directed to the function, materials or intended use of the claimed design may not be printed on the patent.
For clarity of claim scope, Applicants may attempt to overcome this rejection by canceling the feature description.
Any corrected reproductions submitted in response to this Office action must be in compliance with 37 CFR 1.121(d). The corrected reproductions must not contain new matter. 35 USC 132 and 37 CFR 1.121.

Refusal Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by Applicant. If Applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b). 
Conclusion
The claimed design stands rejected under 35 USC § 112(a)&(b).
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Kendra Leslie Hamilton whose telephone number is 571-272-7521. Examiner can typically be reached on weekdays, 9:30-5:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Sheryl Lane, can be reached at 571-272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Kendra Leslie Hamilton/
Primary Examiner, Art Unit 2915                                                                                                                                                                                                        
06/13/2022